Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
3.	35 U.S.C. § 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".
4.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter as not falling within one of the four statutory categories of invention (i.e., a process, machine, manufacture or composition of matter).
	Claims 1-7 and 11-20 are not directed to a process, machine, manufacture or composition of matter. The claimed element’s “data acquisition portion” and “data conversion portion” are non-structural limitations, and in light of the specification they could be implemented as software. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter. 
	The claim may be amended by adding specific structural hardware elements. 
	Claim 10 is drawn to “a computer readable medium”. The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (i.e., a process, machine, manufacture, or composition of matter).
	The claim may be amended by changing “computer readable medium” to “non-transitory computer readable medium”, or “computer readable device”, thus excluding that portion of the scope covering transitory signals. The scope of the disclosure given the state-of-the-art covers both transitory and non-transitory media, and this amendment would limit the claim to an eligible embodiment.


Invitation to Participate in DSMER Pilot Program
5.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Art Rejection
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2, 4-5, 8, 10-12, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Okada, U.S. pat. Appl. Pub. No. 2006/0255926.
	Per claims 1-2, Okada discloses a management device which manages a network comprising one or more nodes, comprising:
a) a data acquisition portion that acquires first data in binary format which indicates a state of the network (see par 0056, 0062), and
b) a data conversion portion that converts the first data into second data in viewer format, i.e., XML format (see par 0057).
	Per claim 4, Okada teaches that first data comprises time point of the occurred event/phenomenon (see par 0068).
	Per claim 5, Okada teaches that first data comprises state information, i.e., error (see par 0062).
	Claims 8, 10-12, 14 and 16 are similar in scope as that of claims 1-2 and 4-5.
	

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3, 6, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada and further in view of Dutta, U.S. pat. Appl. Pub. No. 2017/0359222.
	Per claims 3, 13 and 15, Okada does not teach removing data related to intellectual property of the network from the first data. However, Dutta discloses a system for acquiring network data wherein data related to intellectual property of the network to be removed from the collected data before collected data can be used for other purposes (see Dutta par 0042).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okada with Dutta teaching because it would have ensured confidential data of the system to be protected from unauthorized use (see Dutta par 0042).
	Per claims 6 and 17-20, Okada does not teach collecting data showing connection relationship of the nodes. However, Dutta teaches collecting different types of data in the network including data showing connection relationship of the nodes (see Dutta par 0033).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okada with Dutta teaching because it would have enabled constructing a complete view/topology of the network (see Dutta par 0035).

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okada and further in view of Kamiyama, U.S. pat. Appl. Pub. No. 2016/0142349.
	Okada does not teach restoring the second data to the first data. However, Kamiyama teaches converting acquired event data from first format to second format for transmitting to a management device and using a data restoration to restore event data in second format back to the original first format (see Kamiyama, par 0008).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okada with Kamiyama teaching because it would have enabled transmitting and processing event data in the system (see Kamiyama, par 0035).


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
5/9/22